NO. 07-09-0185-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 NOVEMBER 15, 2010




               DESHAZO-GEORGE POST #68 -- AMERICAN LEGION,
                              APPELLANT

                                           V.

                   TEXAS ALCOHOLIC BEVERAGE COMMISSION,
                                 APPELLEE



            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                NO. 12,285; HONORABLE STEVEN EMMERT, JUDGE



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Pending before this Court is Appellant's Motion To Dismiss Appeal in which he

represents he no longer wishes to pursue this appeal. Without passing on the merits of

the case, Appellant's motion is granted and the appeal is dismissed. Tex. R. App. P.

42.1(a)(1). Having dismissed the appeal at Appellant's request, no motion for rehearing

will be entertained and our mandate shall issue forthwith.


                                                       Patrick A. Pirtle
                                                           Justice